FILED
                            NOT FOR PUBLICATION                              FEB 27 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30183

               Plaintiff - Appellee,             D.C. No. 4:12-cr-00069-DLC

  v.
                                                 MEMORANDUM*
JEROME BRUCE SEAMAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Jerome Bruce Seaman appeals from the district court’s judgment and

challenges the $26,648.99 in restitution imposed following his guilty-plea

conviction for theft from an Indian tribal organization receiving federal grants, in

violation of 18 U.S.C. § 666(a)(1)(A); making false claims, in violation of 18

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 287; and making false writings affecting federal monies, in violation of

18 U.S.C. § 1001(a)(3). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Seaman was an instructor and administrator at a tribal community college,

which paid him to attend 12 work-related conferences and reimbursed his travel

expenses. Seaman failed to attend the conferences and submitted falsified receipts

for reimbursement. The district court awarded the college restitution based on

Seaman’s total travel expenses and his salary during the period he was traveling.

      Seaman contends that the district court should have awarded the college

restitution in the amount of the falsified receipts only because he testified that he

performed some work-related duties while traveling. “We review factual findings

supporting an order of restitution for clear error.” United States v. Yeung, 672 F.3d
594, 600 (9th Cir. 2012). The district court did not clearly err in finding that

Seaman conducted only personal business while traveling, based on its

determination that Seaman’s testimony was not credible. See United States v.

Craighead, 539 F.3d 1073, 1082 (9th Cir. 2008) (“Where testimony is taken, we

give special deference to the district court’s credibility determinations.”).

      AFFIRMED.




                                           2                                       13-30183